Title: To Thomas Jefferson from Richard Colvin, 25 May 1823
From: Colvin, Richard
To: Jefferson, Thomas


Sir.
Baltimore
May 25th 1823.
The Ladies, and all the White Women, and all the White Females. (not related to me. connexion or kindred of mine.) Are the pride of their Families. and, they all are, the Pride, of their country. They are considered so. and they are so. in every Nation. in every Country, and in every clime. Particularly. in the United States.You will please, cause them to be protected and Defended. and they Treated with that high Respect due them and their Families.I am the best Bonus Doceat vir. et Hons. in the World. I. non cherchiz Nouvelles. I respect the Publick. Serve God. and Love my Country.Pardon me. for the freedom I take of writing to you, thus. I wish good health, and every Respect.The world is wide. and man, the noblest work of God. that is not related to me. or kindred of mine. All Doctors should  suffered Death many ago.Your very humble servant.Richard Colvin